{¶ 46} I fully concur in the majority's analysis and disposition of appellant's first and third assignments of error.
 {¶ 47} I respectfully dissent from the majority's disposition of appellant's second assignment of error for the reasons set forth in my dissent in State v. Hughett (Nov. 18, 2004), Delaware App. No. 2004-CAA-06051, 2004-Ohio-6207.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, The judgment of the Court of Common Pleas is affirmed in part and reversed in part. The case is remanded to the trial court for re-sentencing appellant in accordance with the decision and State v. Comer, 99 Ohio St. 3d 463,2003-Ohio-4165, 793 N.E.2d 473. Costs to appellee.